Citation Nr: 1330234	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  08-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 19, 2006, and in excess of 20 percent thereafter, for myositis, upper back.

2.  Entitlement to an initial compensable rating prior to January 19, 2006, and in excess of 20 percent thereafter, for a right shoulder disability.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982 and from July 1991 to August 1992, with additional Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision rendered by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010, the Board remanded this matter for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's February 2010 remand, additional medical evidence has been included in the claims file.  Much of the new evidence was considered by the Agency of Original Jurisdiction (AOJ) in the most recent Supplemental Statement of the Case (SSOC) dated in June 2011.  

Since the June 2011 SSOC, new evidence has been added to the record, to include VA medical records in the Veteran's paper claims file, and in her Virtual VA electronic claims file.  The record does not contain a waiver of initial Agency of Original Jurisdiction review of the new evidence.  Rather, in an August 2013 statement, the Veteran's representative indicated that such a waiver would not be provided.  As such, the case is remanded for the issuance of a SSOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

Moreover, the Board finds additional development necessary with regard to possible outstanding medical evidence, and further medical inquiry. 

With regard to medical evidence - in a May 2010 VA compensation examination report addressing the upper spine disorder, the examiner stated that the Veteran had experienced "incapacitating episodes" related to the disorder, and that a "Dr. Cortes gave medical certification for rest ... several times during the last year."  The report further indicates that the Veteran was advised to submit "copies" of such evidence to VA.  But the record does not contain such evidence.  The only medical evidence from a "Dr. Cortes" is dated until November 2004 (the claims file contains a March 2006 document from Dr. Cortes also).  Efforts should be made to retrieve from Dr. Cortes any relevant evidence regarding the Veteran's spine disorder, dated since November 2004.      

Second, the May 2010 examiner noted the Veteran's complaints of radiating pain into the right upper extremity.  The report indicates that, upon examination, the Veteran's left upper extremity was found normal.  The report does not indicate the neurological condition of the Veteran's right upper extremity, however.  As such, additional medial inquiry and/or commentary should be provided to determine whether the Veteran has experienced right upper extremity neurological symptoms which relate to the upper spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records not already associated with the claims folder.  The record includes VA treatment records dated until December 2011.    

2.  Request that the Veteran provide or authorize the release of additional relevant medical records that have not yet been associated with the record, including additional records from Dr. Cortes.  Please note that the claims file contains treatment records from this provider dated until November 2004, and contains a statement from this provider dated in March 2006.        

If, after making reasonable efforts to obtain such records, it is concluded that it is reasonably certain additional relevant records do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  After any additional evidence has been obtained, the Veteran's claims folder should again be made available to the May 2010 VA examiner for review and elaboration of her report.  In particular, the examiner should provide additional details regarding whether the Veteran experiences neurological manifestations in her upper extremities (address both extremities) related to the service-connected upper spine disorder.  

If the May 2010 VA examiner is unavailable, then the requested explanation should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.  

4.  Review the expanded claims file, to include the evidence submitted into the record since the June 2011 SSOC, and then readjudicate the claims on appeal.  

The readjudication of the Veteran's claim for a higher rating for the upper spine disorder must note - and consider - the rating criteria that has been in effect during any portion of the appeal period (i.e., since January 1995).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290, etc. (1995) (2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).  

If a claim remains denied, issue a SSOC and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


